Citation Nr: 0833619	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-42 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1942 
to October 1945, including combat service in Europe during 
World War II.  The veteran died in July 2003.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran died in July 2003.  Immediate cause of death 
was acute renal failure.  Underlying causes of death were 
chronic obstructive pulmonary disease (COPD) exacerbation, 
due to congestive heart failure, due to pneumonia/sepsis.  
Other conditions contributing to but not resulting in the 
underlying cause of death include post-traumatic stress 
disorder (PTSD), A-Fib, and PVD [peripheral vascular disease]

2.  The veteran was 100 percent service-connected for PTSD, 
with major depression, at the time of his death in July 2003, 
and had been since February 1996.  He was also 10 percent 
service-connected for shrapnel wound, right shoulder, with 
retained foreign bodies; 0 percent service-connected for 
scar, shrapnel wound, mandible, bilateral; and 0 percent 
service-connected for scar, laceration, right hand.  

3.  The conditions that caused the veteran's death were not 
present during his military service or until many years 
thereafter, and are not shown to be related to any incident 
of his military service.

4.  PTSD did not materially or substantially contribute, or 
combine to cause death, or aid or lend assistance to the 
production of death.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.22, 3.159, 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks compensation as the veteran's surviving 
spouse on the grounds that the veteran's death was due to his 
service-connected PTSD disability.  At the time of his death 
the veteran was 100 percent service-connected for PTSD; 10 
percent service-connected for shrapnel wound, right shoulder, 
with retained foreign bodies; 0 percent service-connected for 
scar, shrapnel wound, mandible, bilateral; and 0 percent 
service-connected for scar, laceration, right hand.  

Death certificate confirms that the veteran died in July 
2003.  Immediate cause of death was listed as acute renal 
failure.  Secondary cause of death was listed as COPD, 
secondary to congestive heart failure, secondary to 
pneumonia/sepsis.  Death certificate also lists three "other 
significant conditions contributing to death but not 
resulting in the underlying causes of death;" namely, PTSD, 
A-Fib (atrial fibrillation), and PVD.  

The death of a veteran will be considered as having been due 
to a service-connected disability if the evidence establishes 
that such disability was either a principal or a contributory 
cause of death when such disability, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

The veteran was not service-connected for acute renal 
failure, COPD, congestive heart failure, or pneumonia/sepsis 
at the time of his death.  There is also no probative medical 
evidence of record which indicates that the veteran's 
service-connected PTSD, scars, or right shoulder shrapnel 
wound was the underlying cause of death or etiologically 
related thereto.  Based on the medical evidence of record, 
the Board finds that a service-connected disability was not 
the principal cause of death.  38 C.F.R. § 3.312(b).  Even 
so, cause of death can be established if a service-connected 
disability was a contributory cause of death.  See 38 C.F.R. 
§ 3.312(c).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

An appellant may also satisfy the requirements of 3.312 if 
the evidence shows that the veteran was entitled to service 
connection for the disorder that caused or was the 
contributory cause of death.  Service connection will be 
granted if it is shown that the veteran suffers from a 
disability contracted in the line of duty while in active 
military service.  38 C.F.R. §§ 3.303, 3.304.  Some chronic 
diseases may be presumed to have been incurred in service if 
they become manifest to a degree of ten percent or more 
within one year of the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in-service, or is proximately due to or 
the result of a service-connected disability.  38 C.F.R. §§ 
3.303(d), 3.310(a).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease in service.  See Pond v. West, 12 
Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Careful review of medical records (including a December 1999 
letter from a VA treating physician which advises that the 
veteran's PTSD symptoms contributed to his need for aid and 
attendance) reveals no evidence of a causal connection 
between a service-connected disability, including PTSD, and 
the veteran's death by acute renal failure.  Although medical 
(including hospital) records show treatment for the veteran's 
service-connected PTSD disability as well as treatment for 
numerous nonservice-connected physiological disorders, 
including congestive heart failure, chronic atrial 
fibrillation, renal failure, and COPD, there is nothing in 
treatment records which even remotely suggests that the 
veteran's PTSD (or his service-connected right shoulder 
shrapnel wound, mandible scar, or right hand scar 
disabilities) was the underlying cause of or etiologically 
related to the veteran's acute renal failure or any of the 
underlying causes of death.  Indeed, the death certificate 
clearly advises to the contrary.  While the veteran's 
service-connected PTSD disability is listed on the veteran's 
death certificate as a "significant condition contributing 
to death," the death certificate clearly instructs that PTSD 
was not an underlying cause of the veteran's acute renal 
failure, and none of the veteran's other service-connected 
disabilities is listed on the death certificate as even 
remotely related.  Moreover, the evidence does not show that 
PTSD contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance.  
At most, the death certificate indicates that PTSD casually 
shared in producing death.  None of the medical evidence 
indicates that PTSD contributed to the physical disorders 
affecting vital organs that ultimately resulted in death.  
Accordingly, the Board finds that a service-connected 
disability was not the contributory cause of death.  Id.

In addition, while post-service medical records show 
treatment for acute renal failure, COPD, congestive heart 
failure, and pneumonia, there is no evidence that the veteran 
was entitled to service connection for these disorders prior 
to his death.  Service treatment records (STRs) contain no 
record of any complaints of or treatment for acute renal 
failure, COPD, congestive heart failure, or pneumonia/sepsis, 
and there is no allegation or medical evidence of these 
disorders within the year following service.  38 C.F.R. §§ 
3.303(b), 3.307(a).  There is also no competent probative 
medical evidence that links any of these disorders to service 
or to a service-connected disability.  See 38 C.F.R. §§ 
3.159(a), 3.310(a).  Accordingly, the Board finds that the 
veteran was not entitled to service connection for acute 
renal failure, COPD, congestive heart failure, or 
pneumonia/sepsis at the time of his death.

Despite the foregoing, VA regulations provide that even 
though a veteran may have died of non-service-connected 
causes, VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if the veteran's death was not the result 
of his or her own willful misconduct, and at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for a service-connected disability that was 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death; or rated by VA as totally disabling for a 
continuous period of not less than one year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a).

In this case, the veteran was service-connected for PTSD 
effective March 10, 1986 with an evaluation of 30 percent.  
From January to March 1990, and from July to September 1995, 
the rating for PTSD was temporarily increased to 100 percent 
due to hospitalization of more than 21 days.  See 38 C.F.R. § 
4.29.  Effective September 1, 1995, the rating for PTSD was 
increased to 50 percent.  This rating continued until 
February 9, 1996, when it was increased to 100 percent.  No 
other service-connected disability was rated greater than 10 
percent at the time of the veteran's death.

At the time of his death in July 2003 the veteran had not 
been continuously rated at 100 percent for a service-
connected disorder for a period of 10 years.  He also had not 
been service-connected for a condition rated as totally 
disabling continuously since his release from active duty; 
nor was he a former prisoner of war.  Service connection for 
cause of death under the provisions of 38 C.F.R. § 3.22 must 
be therefore be denied.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
which held that, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, VCAA notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

In letters dated in January and December 2004, and in August 
2007 the appellant was apprised generally of the information 
and evidence necessary to establish her claim for service 
connection for the cause of the veteran's death; of the 
evidence that VA would seek to provide; and of the 
information and evidence that she was expected to provide.  
In the August 2007 letter she was notified of how VA 
determines disability ratings and effective dates.  Although 
the August 2007 letter was sent after the February 2004 
rating decision, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the appellant.  

The Board notes that the aforesaid letters did not advise the 
appellant of the evidence needed to substantiate the 
underlying claims for service connection for acute renal 
failure, COPD, congestive heart failure, or pneumonia/sepsis; 
however, the appellant was provided with the pertinent 
regulatory criteria for establishing a claim for service 
connection in the September 2004 statement of the case.  
Accordingly, the appellant is reasonably expected to 
understand what is required to substantiate a claim on that 
basis.  Moreover, the appellant's sole contention is that the 
veteran's service-connected PTSD disability was a significant 
contributing factor in the veteran's death.  In this regard 
the Board notes that appellant has narrated at length on 
numerous occasions regarding the severity of the veteran's 
service-connected PTSD, and opined as to a relationship 
between the veteran's PTSD and his death.  In support of her 
argument she submitted hospital records and a copy of the 
veteran's death certificate.  The Board also notes that the 
appellant is zealously represented by an esteemed veterans 
service organization.  Based on the various exchanges between 
the appellant, her representative, and VA with regard to the 
appellant's claim for service connection for cause of death, 
the appellant is reasonably expected to understand the types 
of evidence that would support an underlying claim for 
service connection.  

Regarding the duty to assist, STRs, VA, and private treatment 
records have been obtained and made a part of the record.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The Board is thus satisfied that VA 
has sufficiently discharged its duty in this matter.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for cause of death is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


